UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4880


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KRISTOPHER AARON HUFFMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:11-cr-00043-1)


Submitted:   March 10, 2014                 Decided:   March 14, 2014


Before SHEDD, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Acting Federal Public Defender, Jonathan D.
Byrne, Appellate Counsel, Lex A. Coleman, Assistant Federal
Public Defender, Charleston, West Virginia, for Appellant.    R.
Booth Goodwin II, United States Attorney, Joseph F. Adams,
Assistant United States Attorney, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kristopher Aaron Huffman appeals the sentence of ten

months of imprisonment imposed upon revocation of probation.                                On

appeal, Huffman does not contest the district court’s decision

to   revoke    his        probation,     and    acknowledges         that       the    district

court “properly calculated both advisory Guidelines ranges and

gave   the    parties       an    opportunity        to    argue    for    an     appropriate

sentence.”         (Appellant’s Br. at 11).                  Huffman argues that his

sentence      is    plainly       unreasonable        because       the    district       court

procedurally erred by failing “to adequately explain why the

sentence      it        imposed   was    ‘sufficient,         but    not        greater   than

necessary’         to      comply     with     the        purposes        of     sentencing.”

(Appellant’s Br. at 8).             We affirm.

              Upon a finding of a probation violation, the district

court may revoke probation and resentence the defendant to any

sentence within the statutory maximum for the original offense.

18 U.S.C. § 3565(a) (2012); United States v. Schaefer, 120 F.3d
505,   507    (4th        Cir.    1997).       This       court    “review[s]         probation

revocation         sentences,         like     supervised           release        revocation

sentences,         to     determine     if   they     are     plainly          unreasonable.”

United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).

The first step in this analysis is a determination of whether

the sentence was unreasonable.                     United States v. Crudup, 461
F.3d 433, 438 (4th Cir. 2006).

                                               2
              Although        a    district          court       must    consider      the    policy

statements in Chapter Seven of the sentencing guidelines along

with the statutory requirements of 18 U.S.C. § 3553(a) (2012),

“the    court      ultimately            has        broad       discretion       to   revoke       its

previous sentence and impose a term of imprisonment up to the

statutory maximum.”               Crudup, 461 F.3d at 439 (internal quotation

marks and citation omitted); see also Moulden, 478 F.3d at 656-

57.    “A court need not be as detailed or specific when imposing

a    revocation      sentence        as        it    must       be    when   imposing     a       post-

conviction sentence, but it still must provide a statement of

reasons for the sentence imposed.”                              United States v. Thompson,

595 F.3d 544,      547    (4th       Cir.       2010)       (internal       quotation        marks

omitted).       “We may be hard-pressed to find any explanation for

within-range revocation sentences insufficient given the amount

of    deference        we   afford        district          courts       when    imposing         these

sentences     .    .    .     .”         Id.         If     a   sentence        imposed   after       a

revocation is not unreasonable, this court will not proceed to

the second prong of the analysis — whether the sentence was

plainly unreasonable.               Crudup, 461 F.3d at 439.

              Our review of the record leads us to conclude that the

district      court         provided           an        adequate       explanation          of     its

sentencing        determination,               and       the     sentence       is    procedurally

reasonable.          Thus,         “it    necessarily            follows     that     [Huffman’s]

sentence is not plainly unreasonable.”                               Id. at 440.

                                                     3
           Accordingly, we affirm the district court’s order.             We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      4